DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of small light-emitting diodes of Claim 9 line 2 and Claim 19 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 9, 10, 19, and 20 are objected to because of the following informalities:
Each of Claim 9, 10, 19, and 20 utilize the phrasing “disposed on the surface of”, which typically intends a direct contact with.  However, based on the Specification and Drawings as originally filed, it appears the applicant intends only that a given layer is disposed above, on, or in contact with a surface of another layer or structure (e.g., a diffusion plate disposed at a position that is on or above the support structure), but does not require contact of a surface.  Therefore, the examiner has understood in the context of the application, the phrasing “disposed on the surface” to only require a relative placement and not a direct contact with a surface.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to Claims 1 and 11, Claim 1 lines 5-6 and Claim 11 lines 8-9 each recite the limitation “each of the microcavities is configured to resonate a part of light emitted by and entering the light-emitting layer to obtain resonant light and emit the resonant light”.  However, the Specification and Drawings as originally filed do not disclose what particular configuration of the microcavities is required to resonate a part of light emitted by and entering the light-emitting layer to obtain and emit resonant light.  The examiner notes that any structure, material, or other configuration of the microcavities require to perform such resonance of light and emission of resonant light should be supported by the Original Disclosure and included in the claim language to enable one of ordinary skill in the art to practice the invention, which configuration is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 9, line 6 recites the limitation “the surface of the support structure” and line 7 recites the limitation “the surface of the diffusion plate”.  There is insufficient antecedent basis for these limitations in the claim language.  For the purpose of examination, the examiner understands these limitations such that the backlight module includes a diffusion plate disposed on a surface of the support structure and a quantum dot film disposed on a surface of the diffusion plate consistent with the examiner’s understanding of the phrasing “disposed on a surface” as discussed above.
With regards to Claim 19, line 6 recites the limitation “the surface of the support structure” and line 7 recites the limitation “the surface of the diffusion plate”.  There is insufficient antecedent basis for these limitations in the claim language.  For the purpose of examination, the examiner understands these limitations such that the backlight module includes a diffusion plate disposed on a surface of the support structure and a quantum dot film disposed on a surface of the diffusion plate consistent with the examiner’s understanding of the phrasing “disposed on a surface” as discussed above.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN 109817832; please see attached translation for reference to pages).
With regards to Claim 1, Li et al. discloses a backlight module (see bottom of page 1), comprising: a light-emitting layer (comprising the layer with portions [2], see middle of page 3 and Figures 2 and 3); and a brightness enhancing layer disposed on a surface of the light-emitting layer, wherein the brightness enhancing layer comprises a plurality of optical microcavities [31] (see middle of page 3 and Figure 3), and each of the microcavities [31] is configured to resonate a part of light emitted by and entering the light-emitting layer to obtain resonant light and emit the resonant light (see middle and bottom of page 3 and Figure 2).

With regards to Claim 11, Li et al. discloses a display device, comprising: a display panel (see top of page 6); and a backlight module (see bottom of page 1); wherein the backlight modules comprises a light-emitting layer (comprising the layer with portions [2], see middle of page 3 and Figures 2 and 3) and a brightness enhancing layer, and the brightness enhancing layer is disposed on a surface of the light-emitting layer; wherein the brightness enhancing layer comprises a plurality of optical microcavities [31] (see middle of page 3 and Figure 3), and each of the microcavities [31] is configured to resonate a part of light emitted by and entering the light-emitting layer to obtain resonant light and emit the resonant light (see middle and bottom of page 3 and Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109817832; please see attached translation for reference to pages) in view of Hannington (US 2006/0198020).
With regards to Claims 2 and 12, Li et al. discloses the backlight module as discussed above with regards to Claim 1 and the display device as discussed above with regards to Claim 11, respectively.
Li et al. does not explicitly disclose each of the optical microcavities comprises a solid spherical structure.
Hannington teaches each of the optical microcavities comprises a solid spherical structure (see paragraph 51 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical microcavities of Li et al. to include a solid spherical structure as taught by Hannington.  One would have been motivated to do so in order to provide a substantially sufficient light throughput (see Hannington paragraph 2).

With regards to Claims 3 and 13, Li et al. and Hannington disclose the backlight module as discussed above with regards to Claim 2, and the display device as discussed above with regards to Claim 12, respectively.
Li et al. does not explicitly disclose a refractive index of each of the optical microcavities ranges from 1.8 to 2.5.
Hannington teaches a refractive index of each of the optical microcavities (see paragraph 34).
Hannington does not explicitly disclose the refractive index of each of the optical microcavities ranges from 1.8 to 2.5.  However, Hannington does disclose the refractive index of each of the optical microcavities may range from about 1.4 to 2.3 and are made of a transparent material (see Hannington paragraph 34), which substantially overlaps with the claimed range of 1.8 to 2.5.  Therefore, one of ordinary skill in the art would be able to utilize optical microcavities having a refractive index ranging from 1.8 to 2.5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive index of each of the optical microcavities of Li et al. and Hannington to range from 1.8 to 2.5.  One would have been motivated to do so in order to provide a substantially sufficient light throughput (see Hannington paragraph 2).

With regards to Claims 5 and 15, Li et al. and Hannington disclose the backlight module as discussed above with regards to Claim 2, and the display device as discussed above with regards to Claim 12, respectively.
Li et al. does not explicitly disclose a diameter of each of the optical microcavities ranges from 20 to 200 µm.
Hannington teaches a diameter of each of the optical microcavities ranges from 20 to 200 µm (see paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of each of the optical microcavities of Li et al. to range from 20 to 200 µm as taught by Hannington.  One would have been motivated to do so in order to provide a substantially sufficient light throughput (see Hannington paragraph 2).

With regards to Claims 6 and 16, Li et al. and Hannington disclose the backlight module as discussed above with regards to Claim 2, and the display device as discussed above with regards to Claim 12, respectively.
Li et al. does not explicitly disclose the plurality of the optical microcavities are uniformly arranged in a single-layered array.
Hannington teaches the plurality of the optical microcavities are uniformly arranged in a single-layered array (see paragraph 35 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of optical microcavities of Li et al. to be uniformly arranged in a single-layered array as taught by Hannington.  One would have been motivated to do so in order to provide a substantially sufficient light throughput (see Hannington paragraph 2).

With regards to Claims 7 and 17, Li et al. and Hannington disclose the backlight module as discussed above with regards to Claim 6, and the display device as discussed above with regards to Claim 16, respectively.
Li et al. does not explicitly disclose each of the optical microcavities is tangent to at least two remaining optical microcavities.
Hannington does not explicitly disclose each of the optical microcavities is tangent to at least two remaining optical microcavities.  However, Hannington does disclose the microcavities may be present in substantially a monolayer generally covering from about 60% to 91% or 85% to about 90% of a surface area (see Hannington paragraph 35 and Figure 3), and may be embedded in a close-pack array (see Hannington paragraph 36 and Figure 3).  Therefore, one of ordinary skill in the art would be able to dispose the optical microcavities such that each of the optical microcavities is tangent to at least two remaining optical microcavities in order to form a close-pack array generally covering about 60% to 91% or about 85% to 95% of a surface area.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of optical microcavities of Li et al. to each be tangent to at least two remaining optical microcavities as taught by Hannington.  One would have been motivated to do so in order to form a close-pack array generally covering about 60% to 91% or about 85% to 95% of a surface area (see Hannington paragraphs 35 and 36) to provide a substantially sufficient light throughput (see Hannington paragraph 2).

With regards to Claims 8 and 18, Li et al. discloses the backlight module as discussed above with regards to Claim 1, and the display device as discussed above with regards to Claim 1, respectively.
Li et al. does not explicitly disclose each of the optical microcavities is a solid cylindrical structure or a solid ring structure.
Hannington teaches each of the optical microcavities is a solid cylindrical structure or a solid ring structure (see paragraph 35; the microcavities may include rounded rods, which are substantially a solid cylindrical structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical microcavities of Li et al. to include each of the optical microcavities is a solid cylindrical structure or a solid ring structure, as taught by Hannington.  One would have been motivated to do so in order to provide a desired optical property in the desired direction (see Hannington paragraph 35).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109817832; please see attached translation for reference to pages) as modified by Hannington (US 2006/0198020), further in view of Xiao et al. (CN 107869987; please see attached translation for reference to pages).
With regards to Claim 4, Li et al. and Hannington disclose the backlight module as discussed above with regards to Claim 2, and the display device as discussed above with regards to Claim 12, respectively.
Li et al. does not explicitly disclose material of each of the optical microcavities comprises any one or a combination of barium titanate, barium oxide, titanium dioxide, silicon dioxide, and lithium oxide.
Xiao et al. teaches each of the optical microcavities comprises any one or a combination of barium titanate, barium oxide, titanium dioxide, silicon dioxide, and lithium oxide (see middle of page 2; it comprises a silicon dioxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the optical microcavities of Li et al. to comprise any one or a combination of barium titanate, barium oxide, titanium dioxide, silicon dioxide, and lithium oxide, as taught by Xiao et al.  One would have been motivated to do so in order to provide the whispering gallery mode optical resonation (see Xiao et al. middle of page 2).

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109817832; please see attached translation for reference to pages) in view of Kwon et al. (US 2021/0088833).
With regards to Claim 9, Li et al. the backlight module as discussed above with regards to Claim 1, and the display device as discussed above with regards to Claim 11, respectively.
Li et al. does not disclose the light-emitting layer comprises a plurality of small light-emitting diodes emitting blue light, and between the light-emitting layer and the brightness enhancing layer, the backlight module further comprises: a support structure disposed on the surface of the light-emitting layer; a diffusion plate disposed on the surface of the support structure; and a quantum dot film disposed on the surface of the diffusion plate; wherein the brightness enhancing layer is disposed on a surface of the quantum dot film.
Kwon et al. teaches the light-emitting layer [101,102] (see paragraphs 55 and 61 and Figure 3) comprises a plurality of small light-emitting diodes [101] (see paragraph 55) emitting blue light (see paragraph 61), and between the light-emitting layer [101,102] and the brightness enhancing layer [52] (see paragraphs 29 and 62 and Figure 3; layer [52] includes a brightness enhancing layer), the backlight module further comprises: a support structure [116,117,118] disposed on the surface of the light-emitting layer [101,102] (see paragraph 85 and Figure 3); a diffusion plate [60] disposed on the surface of the support structure [116,117,118] (see paragraph 58 and Figure 3); and a quantum dot film [53] disposed on the surface of the diffusion plate [60] (see paragraph 58 and Figure 3); wherein the brightness enhancing layer is disposed on a surface of the quantum dot film [53] (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Li et al. to include the light-emitting layer comprises a plurality of small light-emitting diodes emitting blue light, and between the light-emitting layer and the brightness enhancing layer, the backlight module further comprises: a support structure disposed on the surface of the light-emitting layer; a diffusion plate disposed on the surface of the support structure; and a quantum dot film disposed on the surface of the diffusion plate; wherein the brightness enhancing layer is disposed on a surface of the quantum dot film as taught by Kwon et al.  One would have been motivated to do so in order to enhance optical properties of the backlight (see Kwon et al. paragraph 62).

With regards to Claims 10 and 20, Li et al. and Kwon et al. the backlight module as discussed above with regards to Claim 9, and the display device as discussed above with regards to Claim 19, respectively.
Li et al. does not disclose a diffusion sheet disposed on the surface of the brightness enhancing layer; and a dual brightness enhancement film disposed on a surface of the diffusion sheet.
Kwon et al. teaches a diffusion sheet [51] disposed on the surface of the brightness enhancing layer (see paragraph 62 and Figure 3); and a dual brightness enhancement film [52] disposed on a surface of the diffusion sheet [51] (see paragraphs 29 and 62; the layer [52] may include a DBEF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Li et al. to include a diffusion sheet disposed on the surface of the brightness enhancing layer; and a dual brightness enhancement film disposed on a surface of the diffusion sheet, as taught by Kwon et al.  One would have been motivated to do so in order to enhance optical properties of the backlight (see Kwon et al. paragraph 62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Yano (US 6,023,316), which discloses at least a backlight module and display device, the backlight module including a light-emitting layer, the display device including a brightness enhancing layer including a plurality of spheres arranged in a single layer array with an index of refraction between 1.4 to 2.5 and diameter of 30 microns, Yamamoto (US 2014/0111862), which discloses at least a display device having a light-emitting layer and brightness enhancing layer including a plurality of microcavities for totally reflecting light therein to enhance the directionality of light emitted therethrough and a diffusion film disposed on a surface thereof, Lee (US 2008/0186558), which discloses a layer for controlling light for a display device including a plurality of cylindrically-shaped microcavities, Moshrefzadeh (US 2002/0080484), which discloses at least a display device having a light-emitting layer and brightness enhancing layer including a plurality of microcavities for totally reflecting light therein to enhance the directionality of light emitted therethrough, and Larsen (US 10,663,630), which discloses at least a display device having a light-emitting layer and brightness enhancing layer including a plurality of microcavities for totally reflecting light therein to enhance the directionality of light emitted therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875